—Judgment, Supreme Court, New York County (Jay Gold, J.), rendered November 6, 1996, convicting defendant, after a jury trial, of criminal possession of stolen property in the third degree, and sentencing her to 5 years’ probation and a $5,000 fine, unanimously affirmed.
The verdict was based on legally sufficient evidence. We see no reason to disturb any of the jury’s credibility determinations. There was ample evidence of defendant’s knowledge that the jewelry was stolen, including her suspicious attempt to hide some of the jewelry in question, her inability to provide receipts for the pieces of jewelry that she claimed belonged to her, and with the exception of one item, her inability to specify when and from whom she bought the jewelry (see, People v Zorcik, 67 NY2d 670). In addition, defendant’s statement to her daughter, while the detective and victim were examining a bracelet, that they were going to be in “trouble”, showed that defendant knew the jewelry was stolen. Furthermore, there was ample evidence to establish that the jewelry stolen from the victims’ store was in fact the jewelry in defendant’s possession where the two victims testified that the pieces were in fact theirs and provided receipts for the items stolen that described the pieces of jewelry in defendant’s possession. The uniqueness of the jewelry indicated that the jewelry in question belonged to the victims, as was corroborated by two customers of their *156store. Concur — Lerner, P. J., Nardelli, Wallach, Williams and Saxe, JJ.